Per Curiam. The negligence of appellant averred and complained of in this case is the same as that complained of in the case of George Bernhardt v. Baltimore & Ohio Southwestern Railroad Company (opinion filed at this term) post, p. 408, and the lands of appellee are in the same locality and affected in the same manner as the lands of Bernhardt. The evidence being substantially the same in both cases, the principles involved are the same with respect to the cause and effect of appellant’s embankment upon appellees’ lands. In addition to the matters involved in the Bernhardt case we have considered the errors assigned in this case upon the measure of damages and the argument of two attorneys instead of one in consuming the time allotted for the closing argument for appellees and are of opinion the damages of one thousand dollars are not excessive in view of all the evidence, and there was no error in the conduct of the argument. The judgment will therefore be affirmed. Affirmed.